Case 1:16-cv-11949-LTS Document 101-2 Filed 12/20/18 Page 1 of 4




           EXHIBIT B
                           Case 1:16-cv-11949-LTS Document 101-2 Filed 12/20/18 Page 2 of 4



Fed era IStudent Aid
,I "   1 '       F 1 ' r •, ,.   ' ,   [J   E P ,\ R 'I.' U ,   f   f tJ JC AT I() f,
                                                                                        PROUD SPONSOR of
                                                                                        /hf' AMERICAN MIND'



             Yessenia M. Tave ras

             Pe abody, Massachuset t -
             United States

             December 12, 2018

             Dear Ms. Taveras,

             On or about November 30, 2015, the U.S. Department of Education ' s Federal Student Aid
             received a submission from Massachusetts Attorney General regarding the actions of
             Corinthian College, which it has previously investigated . Pursuant to a decision by the U.S.
             District Court rendered in Williams v. DeVos, Case No. 16-11949 (D . Mass.), issued on October
             24, 2018, this submission will be considered as part of your individual borrower defense
             application, which you submitted on June 3, 2016.

             Your account has been in stopped collection status since April 26, 2018 and is not certified for
             Treasury Offset program . This will continue until the U.S. Department of Education's review of
             your borrower defense appl ication is completed.

             Sincerely,

             Borrower Defense Unit
             Federal Student Aid
             U.S . Department of Education



             Cc:
             Maura Healey
             Att orney General
             The Commonwealth of Massachusetts




             1   The Secretary of Education reserves all legal rights to challenge the Court's decision.


                                                                           830 F1,q S1     N.E .. W·, 1111g·o11, DC 20202
                                                                                           St11   Jp11tA   U   g,   V
UPS CampusShip   - United States
       Case 1:16-cv-11949-LTS  Document 101-2                                                                            Page
                                                                                                   Filed 12/20/18 Page 3 of 4           1 of 1

  UPS CampusShip: View/Print Label

   1. Ensure there are no other shipping or tracking labels attached to your package. Select the Print button on the pri nt dialog
      box that appears. Note: II your browser does not support th is function select Print from the Fi le menu to print the label.

   2. Fold the printed label at the solid I ine below. Place the label in a UPS Shipping Pouch. If you do not have a pouch, affix the
      folded label using clea r plastic sh ipping tape over the enti re label.

   3. GETTING YOUR SHIPMENT TO UPS
          Customers with a Daily Pickup
          Your driver wil l pickup your shipment(s) as usual.

          Customers without a Daily Pickup
          Take your package to any location of The UPS Store®, UPS Access Poi nt(TM) location, UPS Drop Box, UPS Customer Center.
          Staples® or Authorized Shipping Ou tlet near you . Items sent via UPS Return Services(SM) (including via Ground) are also
          accepted at Drop Boxes, To find the location nearest you, piease visit the Resources area of CampusSh ip and select UPS
          Loca tions ,
          Schedule a same day or future day Pickup to have a UPS dri ver pickup all your CarnpusShip packages.
          Hand the package to any UPS driver in your area.
  UPS Access Point •1i11                            UPS Acc:us Po[nl\.,.                           UPS Access Poln11w
  THE UP S STORE                                    ASO GOLD SPOT                                  SUNSET ~NE & SPIRITS
  4 SS MASSACHUSETTS AVE NW                         71 2 HS T NE                                   1625 1ST ST NW
  WASHINGTON ,DC 20001                              WASHINGTO N ,DC 20002                          WASHINGTON ,DC 20001




      FOLD HERE




   .-4
    ~                                                                                                                          ~
   0                                                ~
   .-4
                                                    0I
                                                    0\
                                                                                                                               m
  f:
                                                                                                                               ~



                                                                                                                               Q
  ~
                                                    0\                                                                         ~
                                                                                                                               ~
                                                                                                                               .,;
  CJ'.)                                             ~                                     Lil                                  0
                                                                                                                               0

  ~                                                                                       °'
                                                                                          r:-...                               ~
  ~                                                 0                               ~
                                                                                          0
                                                                                          00                                   ..~
                                                                                    <°'
  0                                                                                       M




                                                    ~
  N                                                                                       Lil
                                                                                          ,...,

                                                                                    ~
                                                                                          0
                             C/l C/l                                                      00
                             ~~                                                           M
                                                                                          c..
                             ~
                             ,?
                                  t:1
                                  ,?                                                A     r:-...
                                                                                          00
          0                  <~
          0
          u "'
            0

          <;:~
               0
                             E- E-                  !.  u : -.
                                                         ~   :ti= .~.:
                                                    ·,:o~i1t ~
                                                                                    ~ N<
                                                                                    :x:
                                                                                      ,...,
                             ~~                     I~ .:r.~~... .: .•.                    ..
  "-@~z
          ~- u
  "' , !;;c
  ;:igi:.~P
  :t MOtllG
                      0
                       "ZZ
                       E-<
                             $~
                             C/l C/l
                             C/l C/l
                                                    ~@)i~
                                                    .
                                                    I    .
                                                        ,WM!@ • .....
                                                    i: :--;: :     :-:;..., ::it'
                                                                  ,.J!,.' ... , I
                                                                                    ~
                                                                                    zz
                                                                                    C/j
                                                                                          0

                                                                                          §
                                                                                                                        c..
                                                                                                                        0::-
                                                                                                                        0
  :,.C.:.. ~1--,z
  U! t--.. .VJj:       ~~~                          ..... 1::.1
                                                    >• rr·..
                                                         ... :Ii,; ~·~,.:
                                                                                                                        z
                                                                           .        ~~
                                                                       'J
  ~~ c;,;~
  [:~~~~
                      :r:
                      (/)                           .. .     .....
                                                                   jW
                                                    :::~,I •F ,I-:_ I ~
                                                                                                                        ::i
                                                                                                                        ::1
                                                                                                                        c:c




https://www .campusship.ups.com/cship/create? ActionOriginPai... 12/13/2018
UPS CampusShip   - United StatesDocument 101-2
       Case 1:16-cv-11949-LTS                                                               Filed 12/20/18 Page 4 Page
                                                                                                                  of 4                 1 of 1

  UPS CampusShip : View/Print Label

   1. Ensure there are no other shipping or tracking labels attached to your package. Select the Print button on the print dialog
      box that appears. Note: If your browser does not support th is function select Print from the File menu to print the label.

   2. Fold the printed label at the solid line below. Place the label in a UPS Shipping Pouch. If you do not have a pouch, affix the
      folded label using d ear plastic shipping tape over the entire label.

   3. GETIING YOUR SHIPMENT TO UPS
           Customers with a Daily Pickup
           Your driver will pickup your shipment(s) as usual.

           Customers without a Daily Pickup
           Take your package to any location of The UPS Store®, UPS Access Point(TM) location, UPS Drop Box, UPS Customer Cente r,
           Staples® or Authorized Shipping Outl et near you. Items sent via UPS Re turn Services(SM) (including via Ground) are also
           accepted at Drop Boxes. To find the location nearest you, please visit th e Resources area of CampusShip and select UPS
           Locations.
           Schedule a same day or future day Pickup to have a UPS driver pickup all your CampusShip packages.
           Hand the package to any UPS driver in your area.
  UPS At cess Poin1 ru                              U?S Access Point=.,,                    UPS Ace.es$ Poln.11 1o1
  THE UPS S TORE                                    ASO GOLD SPOT                           SU NSET 'MNE & SPIRITS
  455 MASSACHUSETIS AVE NW                          712 H ST NE                             1625 1 ST ST NW
  WASHI GTON ,DC 2000 1                             WASHINGTON .DC 20002                    WASH ING TON ,DC 2000 1




     FOLD HERE




                                                     ,-l
                                                     0I
                                                     r-l
                                                     M
   c.f.l                                             N
  5                                                  0
   0




                                                     ~
   M




                                                                                                                0..
                                                                                                                0:
                                                                                                                0
                                                                                                                z
                                                                                                                :J
                                                                                                                ...J
                                                                                                                co




https ://www.cam pusship. ups. com/ cship/create? ActionOriginP ai... 12/13/2018
